17‐593 
United States v. Stewart 
                               UNITED STATES COURT OF APPEALS 

                                             FOR THE SECOND CIRCUIT 

                                                       _______________ 

                                August Term, 2017 
                                                  
        (Argued: February 26, 2018                    Decided: November 5, 2018) 
                                                  
                                Docket No. 17‐593 
                                 _______________ 
                                                  
                           UNITED STATES OF AMERICA, 
                                                  
                                     Appellee, 
                                             
                                      ‐‐ v. ‐‐ 
                                             
                                  SEAN STEWART, 
                                                  
                               Defendant‐Appellant, 
                                                  
                  RICHARD CUNNIFFE, ROBERT STEWART, aka Bob, 
                                                  
                                    Defendants. 
                                 _______________ 
        
B e f o r e: 
        
    KATZMANN, Chief Judge, LEVAL, Circuit Judge, and BERMAN, District Judge. * 
                                                    

 Judge Richard M. Berman, United States District Court for the Southern District of 
*

New York, sitting by designation. 
                                                                                         

                                                       _______________ 
        
       Defendant‐appellant Sean Stewart appeals from a judgment of conviction 
entered on February 24, 2017, in the United States District Court for the Southern 
District of New York (Swain, J.). In connection with an insider trading scheme, 
the defendant‐appellant was found guilty after a jury trial of conspiracy to 
commit securities fraud and tender offer fraud, in violation of 18 U.S.C. § 371; 
conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349; six counts of 
securities fraud, in violation of 15 U.S.C. §§ 78j(b) and 78f; and tender offer fraud, 
in violation of 15 U.S.C. §§ 78n(e) and 78ff. On appeal, the defendant‐appellant 
argues that he was deprived of an opportunity to examine a key witness in light 
of that witness’s improper invocation of the Fifth Amendment privilege against 
self‐incrimination; that his due process rights were violated by the district court’s 
decision not to immunize that witness in order to allow the witness to testify 
without fear of self‐incrimination; and that several evidentiary errors were made. 
Although we disagree with the defendant’s constitutional arguments, we 
nevertheless find that certain impeachment material that might have influenced 
the jury’s deliberations should not have been excluded. Accordingly, the 
judgment of the district court is VACATED and REMANDED. 
        
       Judge Berman dissents in a separate opinion. 
                                   _______________ 

                 BROOKE E. CUCINELLA (Sarah K. Eddy, Brian Blais, and Margaret 
                      Garnett, on the brief), Assistant United States Attorneys, for 
                      Geoffrey S. Berman, United States Attorney for the Southern 
                      District of New York, New York, NY. 
                  
                 ALEXANDRA A.E. SHAPIRO, (Sean Nuttall, on the brief), Shapiro Arato 
                      LLP, New York, NY, for Sean Stewart. 


                                                    
       
 




                                                              2 
                                                                                      

PER CURIAM: 

      This is an unusual insider trading case, in that defendant‐appellant Sean 

Stewart does not contest that he provided material, nonpublic information to his 

father, Robert Stewart. Rather, Sean readily acknowledges that “he was very 

close to his father, routinely confided in him, and even occasionally mentioned 

potential deals,” and that his father and others then invested based upon that 

information. Def. Br. 1. The key question facing the jury was whether to believe 

Sean when he denied that he knew that his father would trade on the 

information that Sean had provided. Evidently they did not, as Sean was 

convicted on all counts brought against him. 

      The government’s case largely hinged on the so‐called “silver platter 

statement,” in which Sean purportedly told Robert that he expected Robert to 

invest based upon information to which Sean had access through his work as an 

investment banker. In this matter, a silver platter proved to be the government’s 

silver bullet. Because we agree that Sean should not have been precluded from 




       

                                         3 
                                                                                               

impeaching the silver platter statement, however, we VACATE the conviction 

and REMAND this matter to the district court for further proceedings.1 

                                                          BACKGROUND 

         Sean Stewart testified that he was “very close” to his parents growing up 

and that he had an “excellent” relationship with his father, Robert Stewart, in 

particular. Tr. 1129‐30. Into adulthood, Sean would regularly speak with his 

parents several times per week by phone and would see them in person once or 

twice per month. Among the topics that they often discussed were Sean’s career 

and what he was working on. Although Sean knew that company policy forbade 

him from discussing confidential information with anyone other than his 

colleagues, he did not abide by that rule. Rather, he admitted that he “spoke very 

freely” with his family, explaining that he “grew up in a household where there 

were no secrets, and [his family] shared everything about [their] lives.” Id. at 

1189. 




                                                       

1 In light of this disposition, the defendant’s procedural reasonableness challenge to his 
         
sentence is now moot. 

                                                               4 
                                                                                      

      Sean began working as an analyst at JP Morgan Chase in 2003. Among the 

matters that Sean worked on while at JP Morgan was the sale of a 

pharmaceutical research company, Kendle International, Inc. Robert began 

purchasing Kendle common stock on February 7, 2011, shortly after Sean had 

attended a kick‐off meeting for the Kendle project. In addition, Robert asked a 

colleague, Mark Boccia, to make further investments in Kendle on Robert’s 

behalf. Boccia began doing so in mid‐February, with some of the investments 

made on his own behalf and some on behalf of Robert. Kendle’s acquisition was 

publicly announced on May 4, 2011. The following day, Robert sold his Kendle 

securities, and, acting on Robert’s advice, Boccia did the same. Boccia then paid 

Robert a share of his trading profits in cash. 

      At around the same time, JP Morgan was also involved in the sale of 

Kinetic Concepts, Inc., a medical device company known as “KCI.” Although 

Sean did not work on the KCI transaction directly, he was involved with 

ensuring that it was properly staffed. Boccia began purchasing KCI call options 

on behalf of both himself and Robert on April 5, 2011, with Robert this time 

telling Boccia that Sean “knew that [KCI was] going to merge.” Id. at 371. Robert 


                                           5 
       
                                                                                      

also asked another colleague, Richard Cunniffe, to purchase KCI call options on 

his behalf, explaining that he could not do so directly because “he was too close 

to the source.” Id. at 623. Cunniffe began purchasing KCI call options on April 21, 

2011. In addition, Robert began personally purchasing KCI common stock on 

May 5, 2011, the same day on which he had sold his Kendle shares.  The KCI 

transaction was publicly announced on July 13, 2011, generating significant 

profits for Cunniffe and Robert, though Boccia’s options had already expired by 

that time. 

      Meanwhile, on May 25, 2011, Sean was made aware that the Financial 

Industry Regulatory Authority (“FINRA”) was investigating suspicious trading 

in Kendle securities. In connection with that investigation, Sean was asked 

whether he knew any of the individuals whose names appeared on a list 

circulated by FINRA. Although Robert appeared on the list, Sean initially denied 

recognizing any of the listed names. JP Morgan requested that Sean review the 

list again after FINRA inquired further, at which time Sean acknowledged that 

the list included his father’s name. JP Morgan’s legal and compliance staff 

subsequently arranged to meet with Sean on August 26, 2011. 


                                         6 
       
                                                                                         

      The night before that meeting, Sean and Robert met at the Yale Club. 

According to Sean, he told Robert about the upcoming meeting and said that 

Robert’s name had appeared on FINRA’s list. Sean testified that he confronted 

his father about the Kendle trades because he was “confused, ashamed, [and] 

taken aback,” and he “wanted to know why [Robert] would do something so 

foolish, so stupid,” as Sean knew Robert might have learned of the Kendle 

transaction from their conversations. Id. at 1235. Sean described Robert as 

“embarrassed” and “nervous” upon being asked about Kendle, claiming to have 

invested based upon public information, though Sean did not believe him. Id.  

      The following day, Sean told JP Morgan compliance and legal personnel 

that he had not discussed Kendle with his father. Sean has admitted that he 

“lied,” explaining that he “was nervous about [Robert] getting in trouble” and 

recognized that his father’s investments “would be potentially damaging for 

[his] prospects” professionally. Id. at 1236. Sean claimed that a few days after his 

meeting at JP Morgan, he told Robert “to never do that again, and [Robert] 

promised that he would not.” Id. at 1237. Sean believed Robert, who Sean 

described as having been “pretty shaken up” by the experience. Id. at 1251. 


                                          7 
       
                                                                                      

      Although neither FINRA nor JP Morgan took any disciplinary measures 

against Sean, FINRA nevertheless referred the matter to the Securities and 

Exchange Commission, which conducted its own investigation. The SEC spoke 

with Robert, who acknowledged that Sean worked at JP Morgan but denied 

having discussed Kendle with Sean either before or after he had purchased the 

company’s stock. The SEC subsequently closed its investigation without taking 

any enforcement action. 

      Sean left JP Morgan for Perella Weinberg Partners, a boutique investment 

bank, in September 2011. While at Perella Weinberg, Sean worked on the 

acquisitions of Gen‐Probe, Inc., and CareFusion, both medical device companies, 

and learned of the planned acquisition of Lincare Holdings, Inc., a home 

healthcare company. Cunniffe purchased the securities of each of these 

companies in advance of the acquisitions, doing so at the suggestion of Robert in 

each instance, and sold the securities after each acquisition was publicly 

announced. Each time, Cunniffe shared the investment proceeds with Robert. 

      The profits from these five investments totaled $1.15 million. In 

approximate terms, Cunniffe received $1 million; Robert received $150,000; and 


                                         8 
       
                                                                                           

Boccia lost money as a result of the expiration of his KCI call options. There is no 

evidence that Sean directly profited from the investments. 

      Unbeknownst to Robert, the Federal Bureau of Investigation approached 

Cunniffe sometime in the spring of 2015, after all of the investments at issue. 

Cunniffe decided to cooperate with the FBI, and subsequently recorded several 

conversations with Robert. Most relevant to this litigation is a conversation 

between Robert and Cunniffe that occurred on March 24, 2015, during which 

they had the following exchange regarding Robert’s Kendle investments: 

      Robert:  And  then  like  about  a  year  later  I  get  a  call  from  the  SEC 
      questioning  me  on  that  transaction.  [Indiscernible]  5,000  dollar 
      transaction. What are they gonna do? And then nothing happened. I 
      don’t know what they’re doing now. I figure it’s a 3 year statute, 4 
      year, 5 year whatever it it’s way way over that. But it pretty much put 
      a fear in me that a [indiscernible]. 

      Cunniffe:  Would  scare  the  shit  out  of  me  [indiscernible]  that’s  for 
      sure. 

      Robert: Yeah. I mean I still, I still remember being [indiscernible] years ago. 
      Sean would always say, ah I can’t believe you [indiscernible]. Said I can’t 
      believe it. I handed you this on a silver platter and you didn’t invest in this, 
      and you know. I said, Sean, did you ever get a call from the SEC, like 
      I’m gonna actually do this [indiscernible], and he says [indiscernible]. 
      I mean [Laughter]. Yeah, that is something. 




                                             9 
       
                                                                                               

Supp. App. 143‐44 (alterations in original, emphasis added). The district court 

referred to the italicized portion of this conversation as the “silver platter 

statement,” nomenclature which we hereby adopt.2 

          Robert was arrested and interviewed by the FBI shortly thereafter. During 

the attendant questioning, Robert claimed that Sean only learned of the Kendle 

trades “after the fact,” at which point Sean became “[s]urprised and ang[ry],” 

prompting Robert to acknowledge that “it was stupid” for him to have invested. 

S.D.N.Y. Dkt. No. 120‐2 at 11, 16. When asked why Sean told Robert about other 

deals that he was working on following the Kendle episode, Robert speculated 

that Sean “figured I probably wouldn’t do it again—you know—in his eyes, 

y’know—I’m his father—I’m—y’know—on a pedestal.” Id. at 16. Robert 

repeatedly denied that Sean was aware of any of the other investments or that 

Sean had intended that Robert would trade on any of the information that Sean 

had provided. 




                                                        
           
2    At trial, Sean expressly denied having said “anything like that” to Robert. Tr. 1328. 

                                                           10 
                                                                                       

      The FBI asked Robert twice about the silver platter statement. The 

following colloquy occurred near the start of the interview: 

      FBI: [H]ow do you explain a comment you made to Rick [Cunniffe], 
      that Sean got angry with you when he gave you this information on a 
      silver platter and you didn’t invest. 

      Robert:  I  think  I  was  just  saying  to  Rick  because  Sean  said,  “Uh 
      y’know, all these deals—if you were trading—you could have made 
      like millions of dollars[,]” and I said, “Sean nobody’s going to trade 
      and make millions of dollars on this stuff.” That wasn’t his intention. 

      FBI: So why was Sean giving you this information? 

      Robert: I think he was just proud of the fact that he was doing deals 
      and y’know, almost like [“]hey, this deal is going to go way up[,”] not 
      intending that somebody was going to trade on it. 

Id. at 1‐2. Subsequently, the interview returned to the same topic: 

      FBI: So why did he get mad at you? Why did he get mad at you and 
      say, “I served this up to you on a silver platter and you didn’t invest 
      in it.” Why did he get mad at you about that? 

      Robert: Um, I think that—that day, he was clearly drinking. 

      FBI: You remember that day specifically? 

      Robert:  I  remember—y’know—during  that  period,  because  he  was 
      getting  divorced,  he’s—y’know—and  um,  he  just  said[,]  I  think  he 
      might’ve  said,  “Y’know,  Uh,  y’know,  I  said  I  was  working  on  this 
      deal—gee,  if  you  had  invested,  you  would’ve  made  millions  of 
      dolars.” And I said, “Sean, y’know, people[,] y’know[.]” 




                                           11 
       
                                                                                        

       FBI: Get arrested for that? 

       Robert: “Get arrested for making millions and millions of dollars on 
       confidential information.” 

       FBI: Mmhm. 

       Robert: And that was the end of the conversation. 

Id. at 11.  

       The operative indictment was filed in the Southern District of New York 

on July 15, 2015, charging both Sean and Robert with conspiracy to commit 

securities fraud and tender offer fraud, conspiracy to commit wire fraud, tender 

offer fraud, and six counts of securities fraud. Robert pleaded guilty to a single 

conspiracy count on August 12, 2015, while Sean proceeded to trial. The parties 

engaged in extensive motion practice before that trial commenced. The following 

recitation reflects only those motions and rulings as are relevant to this appeal.  

       First, Sean moved to preclude introduction of the silver platter statement 

as hearsay. The district court denied that motion, reasoning that Robert’s 

relaying of the statement to Cunniffe was against Robert’s penal interest. 

       Having failed to exclude the silver platter statement, Sean subsequently 

moved for leave to introduce Robert’s post‐arrest statements to the FBI in order 


                                          12 
        
                                                                                        

to impeach the credibility of the silver platter statement. That, too, was denied, 

on the ground that Robert did not specifically state that the silver platter 

statement had not been made. 

      Next, Sean sought to compel Robert’s testimony via subpoena. Robert 

responded by invoking his Fifth Amendment right against self‐incrimination in 

response to each topic on which either Sean or the government hoped to inquire, 

after which the district court conducted an in camera proceeding with only Robert 

and his counsel present to assess the viability of Robert’s claimed privilege. The 

district court thereafter sustained Robert’s invocation of the Fifth Amendment. 

      As a last resort, Sean sought to have Robert immunized in order to allow 

him to testify without the risk of self‐incrimination. The district court denied that 

request as well, finding an absence of extraordinary circumstances that would 

merit providing Robert with immunity for his testimony. 

      Sean’s trial began on July 27 and concluded on August 9, 2016. The 

cornerstone of his defense was his professed belief that he could trust his father, 

who Sean not did intend or expect would misappropriate his confidences for 

pecuniary gain. To rebut that argument, the government relied heavily on the 


                                          13 
       
                                                                                           

silver platter statement. The jury convicted Sean on all counts on August 17, 

2016. This appeal followed. 

                                     DISCUSSION 

I.    Privilege Against Self‐Incrimination 

      In relevant part, the Fifth Amendment provides that “[n]o person . . . shall 

be compelled in any criminal case to be a witness against himself.” U.S. Const. 

amend. V. “The privilege afforded not only extends to answers that would in 

themselves support a conviction under a . . . criminal statute but likewise 

embraces those which would furnish a link in the chain of evidence needed to 

prosecute the claimant for a . . . crime.” Hoffman v. United States, 341 U.S. 479, 486 

(1951). “To sustain the privilege, it need only be evident from the implications of 

the question, in the setting in which it is asked, that a responsive answer to the 

question or an explanation of why it cannot be answered might be dangerous 

because injurious disclosure could result,” the assessment of which requires that 

the trial judge “‘be governed as much by his [or her] personal perception of the 

peculiarities of the case as by the facts actually in evidence.’” Id. at 486‐87 

(quoting Ex Parte Irvine, 74 F. 954, 960 (C.C.S.D. Ohio 1896) (Taft, J.)). 


                                           14 
       
                                                                                       

      The danger that Robert’s potential testimony posed to him is evident from 

the subject‐matter on which the parties sought to question him. Those topics 

were submitted in advance to the district court and clearly related to both his 

trading activities and the veracity of his prior statements to the FBI and SEC. 

Robert expressly invoked his Fifth Amendment privilege against self‐

incrimination with respect to each such topic, after which the district court 

discussed these issues further with Robert’s counsel in camera. Moreover, the 

government made clear that it believed Robert had engaged in additional insider 

trading for which he had not been charged and that he had also violated 18 

U.S.C. § 1001(a) by making false statements to federal law enforcement officials. 

      Although trial judges must engage in a “particularized inquiry as to 

whether each of [a witness’s] claims of privilege could provide evidence that 

would tend to incriminate him” if the danger of self‐incrimination “is not readily 

apparent from the implications of the questions asked or the circumstances 

surrounding the inquiry,” this is not such a case. Estate of Fisher v. Comm’r of 

Internal Revenue, 905 F.2d 645, 649, 651 (2d Cir. 1990). Where the hazards of self‐

incrimination are readily apparent, a witness’s invocation of the privilege against 


                                          15 
       
                                                                                        

self‐incrimination need not be tested by the rote recitation of questions that have 

obvious answers of which the judge is already aware. 

II.   Procedural Due Process 

      “The government is under no general obligation to grant use immunity to 

witnesses the defense designates as potentially helpful to its cause but who will 

invoke the Fifth Amendment if not immunized.” United States v. Ebbers, 458 F.3d 

110, 118 (2d Cir. 2006). Nevertheless, “under ‘extraordinary circumstances,’ due 

process may require that the government confer use immunity on a witness for 

the defendant.” United States v. Praetorius, 622 F.2d 1054, 1064 (2d Cir. 1979). A 

defendant requesting such relief must make a two‐pronged showing: 

      First,  the  defendant  must  show  that  the  government  has  used 
      immunity in a discriminatory way, has forced a potential witness to 
      invoke  the  Fifth  Amendment  through  overreaching,  or  has 
      deliberately  denied  immunity  for  the  purpose  of  withholding 
      exculpatory  evidence  and  gaining  tactical  advantage  through  such 
      manipulation. . . . Second, the defendant must show that the evidence 
      to  be  given  by an  immunized  witness will  be material,  exculpatory 
      and not cumulative and is not obtainable from any other source. 

Ebbers, 458 F.3d at 119 (internal quotation marks and citations omitted). “We 

review the court’s factual findings about government actions and motive for 




                                          16 
       
                                                                                          

clear error, but its ultimate balancing for abuse of discretion,” although the 

situations in which conferring immunity would be required are “[s]o few and 

exceptional” that “we have yet to reverse a failure to immunize.” United States v. 

Ferguson, 676 F.3d 260, 291 (2d Cir. 2011). This case is no exception. 

      Sean first argues that the district court engaged in discriminatory tactics by 

conferring immunity on Boccia while declining to immunize Robert. The district 

court did not abuse its discretion in rejecting that argument. “Our Circuit’s 

approach to defense witness immunity . . . recognizes the essential unfairness of 

permitting the Government to manipulate its immunity power to elicit testimony 

from prosecution witnesses who invoke their right not to testify, while declining 

to use that power to elicit from recalcitrant defense witnesses testimony” that 

might exculpate a defendant. United States v. Dolah, 245 F.3d 98, 106 (2d Cir. 2001), 

abrogated on other grounds by Crawford v. Washington, 541 U.S. 36 (2004). Yet such 

decisions are not discriminatory if they are “consistent with legitimate law 

enforcement concerns.” Ebbers, 458 F.3d at 119. 

      Robert and Boccia were not similarly situated from a law enforcement 

perspective. For instance, Boccia and Sean never met, whereas Robert spoke with 


                                          17 
       
                                                                                        

Sean regularly and served as a conduit for the material nonpublic information 

provided by Sean. In addition, Boccia traded in securities for only two of the five 

companies at issue in this action, and actually lost money doing so, whereas 

Robert profited by trading, directly and indirectly, in the securities of all five 

companies. Relatedly, Boccia last traded on information provided by Sean in June 

2011, whereas Robert did so in 2014, just a few short months before his arrest. 

These distinctions provide ample justification for their disparate treatment. 

      Nor was it an abuse of discretion for the district court to find that the 

government did not overreach. “Prosecutorial ‘overreaching’ can be shown 

through the use of ‘threats, harassment, or other forms of intimidation.’” Id. 

(quoting Blissett v. Lefevre, 924 F.2d 434, 442 (2d Cir. 1991)). That is simply not 

borne out by the record here. The prosecutors in question submitted declarations 

asserting that they did not state, suggest, or imply that Robert would face adverse 

consequences based on whether or not he chose to testify at Sean’s trial. In 

response, all that Sean musters are vague statements made by Robert’s counsel to 

the district court that summarize communications between himself and the 

government at a high level of generality. The record before us is otherwise barren 


                                            18 
       
                                                                                           

as to the substance of any representations made by the government to Robert. In 

light of the minimal evidence submitted, the facts adduced are insufficient to 

establish prosecutorial overreach.  

       Because Sean has not satisfied the first prong of the requisite showing, we 

need not consider the second.  

III.   Admissibility of Robert’s FBI Interview 

       For present purposes, we assume arguendo that the silver platter statement 

was admissible. The questions then become (1) whether the exclusion of Robert’s 

post‐arrest statements to the FBI was erroneous and, if so, (2) is it sufficient, 

standing on its own, to require that Sean’s conviction be vacated. For the reasons 

set forth in this section, we answer those questions in the affirmative. This 

narrow ground mandates that Sean be given a new trial, regardless of whether or 

not the silver platter statement was itself hearsay.3 


                                                     

3 The dissent focuses primarily on the ʺpowerfulʺ and ʺoverwhelmingʺ evidence 
mustered by the government, as compared to the ʺfeebleʺ defense offered by Sean. 
Dissent at 1. But Sean does not challenge the sufficiency of the evidence against him, 
and the crux of the dispute is not whether there was an adequate basis for the juryʹs 
verdict. Rather, the key question is whether Seanʹs defense was prejudiced by 
        
preclusion of impeachment evidence. We find that it was. That does not mean, of 

                                                        19 
                                                                                          

      We review the exclusion of Robert’s post‐arrest interview “deferentially” 

for “abuse of discretion,” as we do with all evidentiary rulings. United States v. 

Dupree, 706 F.3d 131, 135 (2d Cir. 2013). “A district court ‘abuses’ or ‘exceeds’ the 

discretion accorded to it when (1) its decision rests on an error of law (such as 

application of the wrong legal principle) or a clearly erroneous factual finding, or 

(2) its decision—though not necessarily the product of a legal error or a clearly 

erroneous factual finding—cannot be located within the range of permissible 

decisions.” Zervos v. Verizon N.Y., Inc., 252 F.3d 163, 169 (2d Cir. 2001). 

      A.         Inconsistent Statements 

      Following the district court’s ruling that the silver platter statement was 

admissible, Sean moved for leave to introduce excerpts from Robert’s post‐arrest 

FBI interview in which Robert was asked about the silver platter statement. The 

district court did not grant such leave, reasoning that “Robert never specifically 

denie[d] that [Sean] made the ‘silver platter’ statement itself,” Special App. 3‐4, 


                                                    

course, that we are somehow second‐guessing the jury’s assessment of the evidence 
presented, or that we necessarily believe in Sean’s innocence. Those questions are not 
for this panel to answer. Rather, we find only that Sean was deprived of the opportunity 
         
due him to defend himself against the evidence introduced at trial. 

                                                       20 
                                                                                                    

such that the FBI interview and the silver platter statement were not “inconsistent” 

for purposes of Federal Rule of Evidence 806.4 


                                                        

4    In the interest of clarity, we reiterate that Robert stated as follows to the FBI: 
 
      FBI: [H]ow do you explain a comment you made to Rick [Cunniffe], that 
      Sean  got  angry  with  you  when  he  gave  you  this  information  on  a  silver 
      platter and you didn’t invest. 
       
      Robert: I think I was just saying to Rick because Sean said, “Uh y’know, all 
      these  deals—if  you  were  trading—you  could  have  made  like  millions  of 
      dollars”[,] and I said, “Sean nobody’s going to trade and make millions of 
      dollars on this stuff.” That wasn’t his intention. . . . I think he was just proud 
      of the fact that he was doing deals and y’know, almost like [“]hey, this deal 
      is going to go way up[,”] not intending that somebody was going to trade 
      on it. . . . 
       
      FBI: So why did he get mad at you? Why did he get mad at you and say, “I 
      served this up to you on a silver platter and you didn’t invest in it.” Why 
      did he get mad at you about that?  
       
      Robert:  Um,  I  think  that—that  day,  he  was  clearly  drinking.  .  .  .  I 
      remember—y’know—during that period, because he was getting divorced, 
      he’s—y’know—and um, he just said[,] I think he might’ve said, “Y’know, 
      Uh, y’know, I said I was working on this deal—gee, if you had invested, 
      you  would’ve  made  millions  of  dollars.”  And  I  said,  “Sean,  y’know, 
      people[,]  y’know[,]  .  .  .  Get  arrested  for  making  millions  and  millions  of 
      dollars  on  confidential  information.”  .  .  .  And  that  was  the  end  of  the 
      conversation. 
       
S.D.N.Y. Dkt. No. 120‐2 at 1‐2, 11. Furthermore, we also reiterate that the silver platter 
statement refers specifically to the following recollection by Robert: “I mean I still, I still 
       
remember being [indiscernible] years ago. Sean would always say, ah I can’t believe 

                                                           21 
                                                                                                

       “A hearsay declarant may . . . be impeached by showing that the declarant 

made inconsistent statements,” based upon the theory that such a declarant “‘is in 

effect a witness’” and therefore “‘[h]is credibility should in fairness be subject to 

impeachment . . . as though he had in fact testified.‘” United States v. Trzaska, 111 

F.3d 1019, 1024 (2d Cir. 1997) (quoting Fed. R. Evid. 806 advisory committee’s 

note).  “[S]tatements need not be diametrically opposed to be inconsistent.” United 

States v. Agajanian, 852 F.2d 56, 58 (2d Cir. 1988) (quoting United States v. Jones, 808 

F.2d 561, 568 (7th Cir. 1986)). As our sister Circuit has recognized in a related 

context, “explanations and denials run the gamut of human ingenuity, ranging 

from a flat denial, to an admitted excuse, to a slant, to a disputed explanation, or to 

a convincing explanation”; a statement could fall at any point on this spectrum 

and still be inconsistent. United States v. Meza, 701 F.3d 411, 426 (5th Cir. 2012). 

Accordingly, we apply “two tests to determine inconsistency,” asking whether 

there is “any variance between” the impeachment material and the hearsay 

statement “that has a reasonable bearing on credibility” or whether a jury could 

                                                     

you [indiscernible]. Said I can’t believe it. I handed you this on a silver platter and you 
        
didn’t invest in this . . . .” Supp. App. 143. 

                                                        22 
                                                                                           

“reasonably find that a witness who believed the truth of the facts” asserted in the 

hearsay statement “would have been unlikely to make a statement” of the 

impeachment material’s “tenor.” Ebbers, 458 F.3d at 123 (quoting Trzaska, 111 F.3d 

at 1024‐25). We need only consider the first of these tests. 

      Robert need not have explicitly denied the silver platter statement to render 

his discussions with the FBI admissible. Although Robert has consistently 

acknowledged that some exchange took place between himself and Sean, the 

precise contents and the import of those discussions have not been similarly 

uniform. To render the statements inconsistent for purposes of Rule 806, it was 

enough that excerpts from his FBI interview varied from his earlier recitation of 

the silver platter statement in a manner such that they cast a different meaning on 

his discussions with Sean. We find that there is a material difference between the 

possibility that Sean might have said “I can’t believe . . . you didn’t invest,” Supp. 

App. 143, as opposed to Sean having said “if you were trading—you could have 

made like millions of dollars,” S.D.N.Y. Dkt. No. 120‐2 at 2. The former suggests 

that Sean expected that Robert would trade, while the latter does not.  

      That distinction has a reasonable bearing on the credibility of the silver 


                                           23 
       
                                                                                           

platter statement. See Ebbers, 458 F.3d at 123. Regardless of which version of the 

conversation between Sean and Robert was correct, if either, “the fact of the 

inconsistency gives the jury an insight into the witness’s state of mind; the 

inconsistency shows that the witness is either uncertain or untruthful. In either 

event, the inconsistency calls into question the witness’s believability.” Robert P. 

Mosteller, et al., 1 MCCORMICK ON EVIDENCE § 34 (7th ed.). 

      B.     Harmless Error Review 

      The government argues that even if the impeachment materials are 

admissible, their exclusion was harmless error. “In order to uphold a verdict in the 

face of an evidentiary error, it must be ‘highly probable’ that the error did not 

affect the verdict.” United States v. Dukagjini, 326 F.3d 45, 61 (2d Cir. 2003) (quoting 

United States v. Forrester, 60 F.3d 52, 64 (2d Cir. 1995)). Put another way, an 

“erroneous admission of evidence is harmless ‘if the appellate court can conclude 

with fair assurance that the evidence did not substantially influence the jury.’” 

United States v. Al‐Moayad, 545 F.3d 139, 164 (2d Cir. 2008) (quoting United States v. 

Garcia, 291 F.3d 127, 142 (2d Cir. 2002)). When assessing the importance of 

improperly excluded evidence, we consider the following factors: 


                                           24 
       
                                                                                                       

          (1)  the  importance  of  the  unrebutted  assertions  to  the  government’s 
          case;  (2)  whether  the  excluded  material  was  cumulative;  (3)  the 
          presence  or  absence  of  evidence  corroborating  or  contradicting  the 
          government’s case on the factual questions at issue; (4) the extent to 
          which the defendant was otherwise permitted to advance the defense; 
          and (5) the overall strength of the prosecution’s case.  

United States v. Oluwanisola, 605 F.3d 124, 134 (2d Cir. 2010). Based upon these 

considerations, excluding Robert’s post‐arrest FBI interview was not harmless. 

          The government contends that the impeachment material would have been 

cumulative of evidence that was already before the jury in the form of Robert’s 

April 16, 2015, conversation with Cunniffe, in which Robert claimed that Sean was 

unaware of his investment activities. 5 But that argument does not address the full 


                                                        

5    In relevant part, Robert and Cunniffe had the following dialogue on April 16, 2015: 
 
       Cunniffe:           In terms of Sean, do you ever throw him money? Or no? 
        
       Robert:             No. 
        
       Cunniffe:           No you don’t. That is what I thought. I thought it was just out of the 
                           goodness and kindness of his heart. 
        
       Robert:             No, it’s just, you know, it’s just stuff he mentions as he goes around, 
                           you know, ‘Oh, I am working on this, I am working on that.’ 
        
       Cunniffe:           That is what I figured. 
          
        

                                                           25 
                                                                                          

breadth of Robert’s post‐arrest statements. Indeed, it ignores their most salient 

feature: Robert’s FBI interview offered fundamentally distinct recollections of the 

silver platter exchange that cast a different light on Sean’s intentions. Such 

evidence is not cumulative, “particularly where the case revolved around what 

[Sean] told [Robert] and what [Robert] told him,” because “stray bits” of evidence 

touching upon similar subject matter, such as Robert’s statements exculpating 

Sean, “do not substitute for [Robert’s] direct account” of his discussion with Sean. 

United States v. Scully, 877 F.3d 464, 475 (2d Cir. 2017).  

       The only other argument offered by the government is its conclusory 

assertion that “[t]here is no reasonable possibility that . . . [the jury] would have 

reached a different result” if it had heard Robert’s post‐arrest statements to the 

FBI. Gov’t Br. 38. We cannot say the same. “We have repeatedly held that the 



                                                     

     Robert:       I never told him like, I’ve done anything. 
      
     Cunniffe:     Okay. Okay. . . . So you never told him you even invested. . . . 
      
     Robert:       No. No. 
      
        
Jt. App. 680‐81 (ellipses in original). 

                                                        26 
                                                                                          

strength of the government’s case is the most critical factor in assessing whether 

error was harmless.” United States v. McCallum, 584 F.3d 471, 478 (2d Cir. 2009). 

Given the difficulty of objectively evaluating this factor, appellate courts often look 

to the length of jury deliberations and the necessity of a modified Allen charge as 

useful proxies. See, e.g., Parker v. Gladden, 385 U.S. 363, 364 (1966) (“[T]he jurors 

deliberated for 26 hours, indicating a difference among them as to the guilt of the 

petitioner.”); Zappulla v. New York, 391 F.3d 462, 471 (2d Cir. 2004) (“The length 

and deliberative conduct by the jury . . . suggests that a conviction was not 

assured, at least without the [erroneously admitted] confession.”); United States v. 

Grinage, 390 F.3d 746, 752 (2d Cir. 2004) (“After brief deliberations, the jurors sent a 

note that they were hung and, only after a modified Allen charge did they reach a 

verdict. . . . This was a close case.” (internal citation omitted)).  

       Here, the trial lasted only eight days, yet the jury deliberated for five. 

Moreover, the jurors reported that they were at an impasse and believed 

themselves to be deadlocked on the third day of deliberation, prompting the 

district court to provide a modified Allen charge in the hopes of spurring them to 

reach consensus. This cuts strongly against the government’s unsupported 


                                             27 
        
                                                                                            

assertion that admission of Robert’s post‐arrest interview would have made no 

difference to the jury. 

      We must also consider “the importance of the unrebutted assertions to the 

government’s case.” Oluwanisola, 605 F.3d at 134. “As a general matter, the 

prosecution knows intimately the strengths and weaknesses of its case.” Zappulla, 

391 F.3d at 471. The silver platter statement was quite literally the first thing 

mentioned in the government’s opening statement to the jury, and it was the 

very last thing discussed in the government’s rebuttal summation. In its closing 

arguments, the government referred to the silver platter statement as 

“devastating” no fewer than three times, Tr. 1558, 1559, 1561, describing it as a 

“candid admission [that] put the lie to Sean Stewart’s testimony,” id. at 1443, for 

which “Sean Stewart couldn’t come up with an explanation,” id. at 1561. Such 

“heavy reliance . . . expose[s] its central role in persuading the jury to convict,” as 

the government “clearly understood that [the silver platter] statement was a 

powerful weapon” in its arsenal. Wood v. Ercole, 644 F.3d 83, 96‐97 (2d Cir. 2011).6 

                                                    

6 The dissent argues that the strength of the evidence is such that Sean may well have 
        
been convicted even absent the silver platter statement. However, that possibility does 

                                                       28 
                                                                                             

      To be clear, we do not mean to suggest that the government’s emphasis on 

the silver platter statement was improper. The district court ruled that the silver 

platter statement was admissible. Under those circumstances, it is 

understandable that the government would introduce and rely on it. But the 

government’s apparent recognition regarding “the impact [the] statement would 

have on the jury” nevertheless confirms our belief that it was, in fact, important 

to the prosecution’s case. Id. at 98; see also Zappulla, 391 F.3d at 472 (“The fact that 

the prosecutor relied on the confession, thereby running the risk of reversal on 

appeal, tends to show that the prosecutor understood . . . that the confession was 



                                                    

not “render[] harmless” the exclusion of Robert’s post‐arrest statements once the silver 
platter statement was introduced, Dissent at 20, because neither we nor the dissent can 
know what result would have obtained had the government not introduced it in the 
first place. Indeed, the heavy emphasis the government placed on the silver platter 
statement, as well as the government’s concession at oral argument that the statement’s 
introduction would not have been harmless (assuming arguendo that it had been 
erroneous), both suggest that it did not only ʺadd[]incrementallyʺ to the prosecution’s 
case. Id. Much of the evidence marshaled by the dissent is undisputed, see id. at 11‐19, 
but the silver platter statement is by far the most compelling evidence contradicting 
Seanʹs own testimony that he did not intend for Robert to benefit from the information 
Sean was relaying to him. As intent to benefit the tippee is an element of securities 
fraud, we cannot know whether Sean would have been convicted if the silver platter 
statement had not been introduced—or, alternatively, if it had been introduced but 
         
impeached. 

                                                       29 
                                                                                          

a crucial piece of evidence.”). In light of the silver platter statement’s importance, 

that it went unrebutted is a critical strike against the notion that exclusion of 

Robert’s post‐arrest statements to the FBI might have been harmless error. 

      To find Sean guilty, the jury had to conclude that Sean intended that his 

father would trade, thus personally benefitting from the misappropriation of his 

employer’s material nonpublic information. See Dirks v. SEC, 463 U.S. 646, 663 n.23 

(1983) (“Scienter—‘a mental state embracing intent to deceive, manipulate, or 

defraud’—is an independent element of a Rule 10b‐5 violation.” (quoting Ernst & 

Ernst v. Hochfelder, 425 U.S. 185, 193 n.12 (1976)); United States v. Martoma, 894 F.3d   

64, 76 (2d Cir. 2018) (“[T]he personal benefit element can be met by evidence that 

the tipper’s disclosure of inside information was intended to benefit the tippee.”). 

That conclusion was powerfully supported by evidence that Sean had said to 

Robert, “I can’t believe it. I handed you this on a silver platter and you didn’t 

invest in this.” Supp. App. 143. While other evidence of Sean’s guilt was proffered, 

the silver platter statement was the most suggestive evidence of Sean’s intent that 

Robert should trade on the tips Sean supplied.  




                                           30 
       
                                                                                        

      The jury’s decision on the crucial question of Sean’s intent might well have 

been influenced by a doubt as to whether Sean had truly said that he served up 

information on a silver platter or that he could not believe Robert had not traded 

on it. Robert’s post‐arrest statements did not repeat those critical details, the 

absence of which might have supported inferences that Sean did not know, 

expect, or intend that his father would invest based upon their discussions. If the 

silver platter statement is “damning proof” that Sean “acted with deliberate 

intent that his father trade on material nonpublic information,” as argued by the 

government, S.D.N.Y Dkt. No. 101 at 20, then it hardly seems unlikely that 

Robert’s alternative versions of the same conversation between himself and Sean 

might have influenced the jury’s deliberations. Although Robert never expressly 

denied the silver platter statement, his post‐arrest recollections offer a potentially 

different interpretation that could, at minimum, have tempered the statement’s 

“devastating” effect.  

      On this record, we cannot conclude with fair assurance that the admission 

of Robert’s post‐arrest FBI interview might not have substantially influenced the 

jury. See Al‐Moayad, 545 F.3d at 164. The dissent is surely correct that evidence 


                                          31 
       
                                                                                          

supporting several elements of the counts against Sean was “overwhelming,” 

Dissent at 1; indeed, much of it was undisputed. Nevertheless, Seanʹs intent was 

the central point of contention between the parties. On that issue, the 

governmentʹs evidence was at its weakest. The dissent’s compelling recitation of 

evidence relating to other elements of the crimes alleged does not make the 

evidence of intent any stronger. Because the impeachment material might have 

undermined the silver platter statement in the eyes of the jury, it risked leaving the 

government “with a substantially weaker case” as to Seanʹs intent such that “a 

guilty verdict would be far from assured.” Wood, 644 F.3d at 96.  

      With great respect for the district court, because this evidentiary error was 

not harmless, we are compelled to vacate Sean’s conviction. We therefore need not 

reach the question whether the silver platter statement was admissible under a 

hearsay exception—either the penal interest or the co‐conspirator exception. 

Nonetheless, because the district court will need to rule of the admissibility of the 

silver platter statement upon retrial, we think it desirable to give the court 

guidance on this question. The district court did not rule on whether the silver 

platter statement was admissible under the co‐conspirator exception to the 


                                           32 
       
                                                                                           

hearsay rule as codified at Federal Rule of Evidence 801(d)(2)(E). If the district 

court had decided that it was admissible under the co‐conspirator exception, we 

would have affirmed that ruling. There is ample evidence in the record to show by 

a preponderance that a conspiracy existed between Robert and Sean with the 

objective that Robert trade on the information Sean provided, and that Robert’s 

silver platter statement to Cunniffe furthered the objective of the Robert‐Sean 

conspiracy.7 This may prove a stronger basis for admission of the silver platter 


                                                    

7  We note that the co‐conspirator exception looks not to whether the declarant (Robert) 
made the statement to one who conspired with him (Cunniffe)—which the district court 
appeared to treat as the test—but rather whether the declarant (Robert) conspired with 
the defendant against whom the statement is offered (Sean), and that the statement was 
made during the course of their conspiracy and in furtherance of its objective. United 
States v. Farhane, 634 F.3d 127, 161 (2d Cir. 2011) (citation omitted). The co‐conspirator 
exception stems from the theory that persons in a conspiracy with one another act as 
each other’s partners or representatives in carrying out the objectives of the conspiracy. 
2 MCCORMICK ON EVIDENCE, supra, § 259; see also Edmund M. Morgan, The Rationale of 
Vicarious Admissions, 42 Harv. L. Rev. 461, 464 (1929). The McCormick treatise explains:  
 
        Conspiracies to commit a crime . . . are analogous to partnerships. . . . If A 
        and B are engaged in a conspiracy, the acts and declarations of B 
        occurring while the conspiracy is actually in progress and in furtherance 
        of the design . . . . may . . . be introduced against A as representative 
        admissions to prove the truth of the matter asserted. . . . Federal Rule 
        801(d)(2)(E) is consistent with the foregoing analysis, treating as [a  
         
         
         

                                                       33 
                                                                                     

statement than the penal interest exception. Of course, we express no view on Sean 

Stewart’s ultimate guilt or innocence, which must be decided by a jury of his peers 

if he is retried. 

                                                        CONCLUSION 

       For the foregoing reasons, we VACATE Sean Stewart’s conviction and 

REMAND this matter to the district court for further proceedings. 




                                                     

       party’s] admission a statement ‘made by the party’s co‐conspirator during 
       and in furtherance of the conspiracy.  
 
      
2 MCCORMICK ON EVIDENCE, supra, § 259 (footnotes omitted). 

                                                            34 
BERMAN, District Judge, dissenting:                                     


   I.      Overview 

        Defendant Sean Stewart was fairly tried and convicted of all nine insider 

trading related counts in the Indictment. The Government’s case against Sean 

consisted of powerful direct and circumstantial evidence and was 

“overwhelming.” See United States v. Dowdell, 737 F. App’x 577, 583 (2d Cir. 2018) 

(“[T]he government’s evidence would have been overwhelming even if [the 

excluded evidence had been admitted.]”), cert. petition docketed sub nom. Derrick 

Wilson v. United States, No. 18‐6417 (U.S. Oct. 24, 2018). It included Sean’s own 

incriminating admissions, the testimony of 20 witnesses one of whom was a 

cooperator, recorded conversations, and written trading records and emails 

reflecting illegal securities trades.  

        Sean’s defense, by contrast, was feeble. Sean took the stand and admitted 

that he knowingly and regularly disclosed details of confidential deals that he 

was working on at JPMorgan Chase (JPMorgan) and Perella Weinberg Partners 

(Perella) to his father Robert Stewart (a certified public accountant and former 




                                          1
chief financial officer).1 Robert Stewart, together with his associates, made over 

$1.1 million trading on Sean’s inside information. Sean admitted that he knew 

that Robert purchased and sold shares of Kendle International Inc. (Kendle) after 

Robert had learned from Sean that Sean was working on a deal at JPMorgan 

involving the acquisition of Kendle. Sean also confirmed that he intentionally 

(and regularly) violated “bedrock” finance industry confidentiality norms and 

obligations and lied to JPMorgan and to Perella – and to industry regulators, 

including the Financial Industry Regulatory Authority (FINRA) – by consistently 

discussing his deal work with Robert (and other family members). Perhaps most 

tellingly, Sean testified that he lied about disclosing inside information because 

he “knew it would be potentially damaging for my prospects at the time. I had worked 

extremely hard to get to the position I was in at that point, and I thought anything might 

potentially derail my future.”2 Tr. 1236. “Intent elements are everywhere in our law 

and are generally proved with circumstantial evidence. Insider trading is no 



1      The majority acknowledges that “although Sean knew that company policy 
forbade him from discussing confidential information with anyone other than his 
colleagues, he did not abide by that rule.” Op. at 4 (citation omitted). 
2      Sean also testified that his father, Robert Stewart, lied to a Securities and 
Exchange Commission (SEC) investigator about Sean’s disclosures of inside information 
to him. Id. at 1350. Sean explained that his father protected him the same way he 
protected his father. Id. 
 
                                            2
different. A factfinder may infer the tipper intended to benefit the tippee from 

the sort of objective evidence that is commonly offered in insider trading cases.” 

United States v. Martoma, 894 F.3d 64, 76 (2d Cir. 2017) (rehearing en banc denied) 

(citations omitted). 

       Sean’s unpersuasive and inconsistent excuses for improperly disclosing 

confidential business matters to Robert and other family members were that he 

“grew up in a household where there were no secrets, and we shared everything 

about our lives”; and that his father lied when he said to Sean that he would 

never trade based on anything they had ever discussed (following the unlawful 

insider Kendle trades). Tr. 1189, 1251. It is no surprise that Sean’s jury – whose 

task it was to assess witness credibility and to decide what the facts were – used 

common sense and rejected Sean’s “tight knit family” story. See United States v. 

Payne, 591 F.3d 46, 60 (2d Cir. 2010) (“Assessments of witness credibility and 

choices between competing inferences lie solely within the province of the 

jury.”).3 




  
3      The key question facing the jury, according to the majority, “was whether to 
believe Sean when he denied that he knew that his father would trade on the 
information that Sean had provided.” Op. at 3. The majority acknowledges that 
“[e]vidently, they did not, as Sean was convicted on all counts brought against him.” 
Id.  
                                           3
      In sum, this case is about a sophisticated, Yale educated mergers and 

acquisitions investment banker, Sean Stewart, who knew to a certainty that he 

was obligated not to “tip off” family and friends about companies and corporate 

deals that he was working on. Yet, he did exactly that. And, almost immediately 

after Robert Stewart received inside deal information from his son Sean, Robert 

and his associates traded in securities of companies involved in those deals.   

      When the Stewarts were caught, Robert pled guilty to one count of 

conspiracy to commit securities fraud based upon inside information. One of 

Robert’s associates, Richard Cunniffe (“Cunniffe”), who also traded upon Sean’s 

inside information, pled guilty to insider trading and wire fraud.  

      Sean pled not guilty and was the principal defense witness at his trial. 

(Robert refused to testify at Sean’s trial.) Sean’s testimony clearly was not 

persuasive to the jury, as he was convicted of all nine counts charged in the 

Indictment, i.e., one count of conspiracy to commit securities fraud and tender 

offer fraud; one count of conspiracy to commit wire fraud; six counts of securities 

fraud; and one count of securities fraud in connection with a tender offer.  

       

       



                                          4
   II.      The Majority Opinion 

         In analyzing Robert Stewart’s May 14, 2015 post arrest statements and the 

doctrine of “harmless error,” the majority fails to acknowledge the 

overwhelming evidence of the Defendant’s guilt, although it is clearly laid out in 

the trial transcript. See pp. 9‐14 infra. The majority also ignores longstanding 

Second Circuit precedent, including Perkins v. Herbert, 596 F.3d 161, 179 (2d Cir. 

2010) and United States v. Reifler, 446 F.3d 65, 87 (2d Cir. 2006), which hold that 

“the strength of the prosecution’s case [is] the most important factor in our 

inquiry.” This factor compels a finding that any error in this case was harmless. 

         And, in remanding for a new trial, the majority fails to defer to the jury in 

Sean Stewart’s case. “Because we accord a high degree of deference to the jury’s 

evaluation of witnesses credibility, jury verdicts should be disturbed with great 

infrequency.” See Maureen Christensen v. Cty. of Dutchess, N.Y., 548 F. App’x 651, 

653 (2d Cir. 2013).  

   III.     Sean’s Conviction 

         The jurors in Sean’s case appear to have been thorough and professional 

throughout their deliberations, as the ten (10) notes sent by the jury to the district 

judge confirm. Because this was a financial crimes case, the jury was required to 



                                            5
sort through well over 1,000 trial exhibits, including securities trading records, 

emails, phone call recordings, and the JPMorgan and Perella employee codes of 

conduct. The jury also had to assess the credibility of the 20 witnesses at trial, 

including the Defendant and cooperating witness Richard Cunniffe. The jury 

started its deliberations on Tuesday, August 9, 2016 at 12:20 p.m., and reached its 

verdict on Wednesday, August 17, 2016 at 9:59 a.m., a total of 4.5 days. Jurors 

deliberated from 9:30 a.m. to no later than 4:30 p.m.; did not sit on weekends; 

and did not sit at all on Monday, August 15, 2016.  

      IV.   Silver Platter Statement 

        District Judge Laura T. Swain was at all times thorough and fair to the 

parties in this criminal litigation.4 Judge Swain correctly admitted into evidence 


4       Two of Judge Swain’s substantive instructions to the jury were as follows: 
 

        (1) “In order to establish the third [insider trading] factor that Mr. Stewart 
            anticipated  that  his  father  would  trade  on  the  information,  the 
            government must prove beyond a reasonable doubt that, at the time the 
            information  was  disclosed,  Mr.  Stewart  anticipated  that  his  father 
            would use the information to trade in securities or cause others to use 
            the information to trade in securities. The government cannot prevail by 
            establishing  only  that  Mr.  Stewart  shared  information  that  he  was 
            required  to  keep  confidential.  The  government  must,  instead,  prove 
            beyond  a  reasonable  doubt  that  at  the  time  the  information  was 
            disclosed,  Mr.  Stewart  anticipated  that  his  father  would  use  that 
            information to trade in securities.” Tr. 1605‐06. 
             

                                              6
the silver platter statement, after having determined that it was “probative of 

Robert’s  alleged collusion with Sean.” S.D.N.Y. Dkt. 153. She also stated that the 

Government had made a “strong” argument for admission under Federal Rule of 

Evidence 801(d)(2)(E) because the silver platter statement involved “a discussion 

between admitted co‐conspirators.” S.D.N.Y. Dkt. 153. Admission of the silver 

platter statement, as the majority acknowledges, is consistent with United States 

v. Farhane, 634 F.3d 127, 161 (2d Cir. 2011), because the statement was made 

during the course of and in furtherance of a conspiracy. 

       Post Arrest Statements 

       Following briefing and oral argument, Judge Swain denied Sean Stewart’s 

motion to admit the post arrest statements made by Robert Stewart. She did so 




       (2) “Because an essential element of the crime charged is intent to defraud, 
           good faith on the part of Mr. Stewart is a complete defense to the charge 
           of insider trading. That is, the law is not violated if the defendant held 
           an honest belief that his actions were not in furtherance of any unlawful 
           scheme. Thus, it is a complete defense to the charge of insider trading if 
           Mr.  Stewart  believed,  in  good  faith,  that  any  information  that  he 
           provided to his father would not be used for trading purposes. A person 
           who acts on a belief or opinion honestly held that turns out to be wrong, 
           is not punishable under these statutes.” Tr. 1608.  

The jury obviously concluded by its verdict that Sean anticipated and intended that his 
father would use the inside information provided by Sean to trade in securities, and that 
Sean had acted in bad faith. 

                                               7
because she found “no inconsistency” between Robert’s post arrest statements 

and the silver platter statement.5 S.D.N.Y. Dkt. 136.  

      In concluding that the post arrest statements were not inconsistent with 

the silver platter statement, Judge Swain may have been persuaded by the facts 

that the post arrest statements appear to be a desperate attempt to minimize 

Sean’s illegal behavior and that they do not include a disavowal or revocation of 

the silver platter statement. Rather, the post arrest statements seek to explain 

away Sean’s unlawful behavior by reference to his “divorce,” his “bragging,” his 

“drinking problem,” and his unawareness of “what he’s saying.” See S.D.N.Y. 

Dkt. 120, Ex. B.  

      Robert’s post arrest statements include the following quotations: “I 

remember – y’know – during that period, because he was getting divorced, he’s– 

y’know‐‐and um, he just said…I think he might’ve said, ‘Y’know, Uh, y’know, I said I 

was working on this deal – gee, if you had invested, you would’ve made millions of 

dollars[’]”; “I think [Sean] was just – you know – kind of bragging. Sean’s 



  
5       The majority describes two tests for inconsistency: (1) “any variance between 
the statement and testimony that has a reasonable bearing on credibility;” and (2) 
“could the jury reasonably find that a witness who believed the truth of the facts 
testified to would have been unlikely to make a statement of this tenor.” United 
States v. Trzaska, 111 F.3d 1019, 1025 (2d Cir. 1997) (citations omitted)). 
 


                                            8
bragging about, ‘Hey, I’m working on this deal, that deal’”; “I think that – that 

day [Sean] was clearly drinking. . . . [H]e’s got a drinking problem”; and 

“Y’know – I think – sometimes he [Sean] doesn’t realize what he’s saying.” Id. 

(emphasis added). Although the majority believes that the post arrest statements 

may have left the Government “with a substantially weaker case,” Op. at 32, it 

seems at least equally likely that Robert’s comments may further have convinced 

the jury of Sean’s guilt.  

       In analyzing harmless error, the majority errs when it concludes that jury 

deliberations were exceptionally long and that the jury was deadlocked. Four 

and one half days of deliberations over nine counts in a securities fraud case is 

not, in my experience, excessive. Trial judges routinely advise jurors – as Judge 

Swain did at Sean’s trial – that they may take as much time as they need for full 

review, discussion and consideration of the evidence. And, a careful review of 

the trial transcript and the jury notes presented to the district judge on Thursday, 

August 11, 2016 and Friday, August 12, 2016, shows that the majority incorrectly 

concludes that the jury was “deadlocked.” Op. at 27. The records show only that 

the jury may have been temporarily stuck or at impasse as to one particular 

count – out of the nine counts in the Indictment. S.D.N.Y. Dkt 181, Court Ex. 15 



                                         9
(Jury Note, dated August 11, 2016: “If it is a split vote on a count and the jury is 

stuck . . . ?); id., Court Ex. 22 (Jury Note, dated August 12, 2016: “If the jury is at 

an impasse on a particular count . . . ?”); Tr. 1705 (District court: “You’ve 

indicated in your note that you’re at an impasse with respect to a particular 

count.”). The jury was able to reach unanimous agreement as to that particular 

count – and to reach a verdict of guilty on all nine counts – following a routine 

instruction from Judge Swain to return to the jury room and review and continue 

to discuss the evidence and their views with each other.  

   V.      The Overwhelming Strength of the Prosecution’s Case Against Sean 

         The majority contends that Judge Swain’s post arrest statement ruling was 

error and an abuse of her discretion. It requires that the jury’s guilty verdict be 

vacated, and directs that there be a new trial. In my view, even assuming, 

arguendo, that the post arrest statements were legally inconsistent with the silver 

platter statement, Judge Swain’s failure to admit the post arrest statements was 

harmless error because the strength of the Government’s case (i.e., the evidence 

of Sean’s guilt) was overwhelming. See Reifler, 446 F.3d at 87 (“In assessing [an] 

error’s likely impact . . . the strength of the prosecution’s case is probably the 

single most critical factor’”) (quoting Latine v. Mann, 25 F.3d 1162, 1167–68 (2d 



                                           10
Cir. 1994)); United States v. Rolle, 631 F. App’x 17, 21 (2d Cir. 2015) (“[A]ny error 

was harmless in light of the overall strength of the governmentʹs case.”); United 

States v. Gupta, 747 F.3d 111, 136‐37 (2d Cir. 2014); United States v. Miller, 626 F.3d 

682, 690 (2d Cir. 2010) (“Here, there can be no serious claim that the district 

court’s evidentiary ruling had any likelihood of affecting the outcome of the case. 

The government’s evidence of guilt was overwhelming.”).  

       The direct and circumstantial evidence of Sean’s guilt was overwhelming 

 and included substantial evidence that Sean intended that Robert trade upon 

 Sean’s tips.  

       A. Evidence of Sean’s Intent 
             
         1. Sean admitted at trial that in violation of his ethical obligations he 
             had often disclosed inside information to his father, Robert Stewart, 
             about deals and companies he was working on at JPMorgan (2003 to 
             2011).  The  inside  information  included  details  about  mergers  and 
             acquisitions  involving  Kendle  International  Inc.  (“Kendle”)  and 
             Kinetic  Concepts,  Inc.  (“KCI”).  Sean  also  knew  that  Robert  “may 
             have  picked  up  the  name  Kendle  and  traded  in  [the]  stock”  from 
             their unlawful discussion. Tr. 1235. 
              
         2. Sean also admitted that he continued to disclose inside information 
             to his father after leaving JPMorgan to join Perella and after he knew 
             Robert had traded in Kendle stock. At Perella, the inside information 
             disclosed  related  to  mergers  and  acquisitions  involving  Lincare 
             Holdings,  Inc.  (“Lincare”),  CareFusion  Corp.  (“Carefusion”),  and 
             Gen‐Probe Inc. (“Gen‐Probe”).  
        


                                           11
        3. Sean’s  explanation  for  disclosing  confidential  information  to  his 
           family included: “[Sean:] Yeah, with [my wife] and with my parents 
           we had a very, very close relationship, and I spoke very freely with 
           them. I grew up in a household where there were no secrets, and we 
           shared everything about our lives.”). Id. at 1185. Sean: “I’ve come to 
           know now that [Robert] traded in these stocks and, unfortunately, 
           the  only  way  he  could  have  gotten  that  information  is  from  our 
           discussions.” Id. at 1252. Sean’s wife was a mergers and acquisitions 
           attorney at a prominent New York City law firm.  
            
        4. Sean  also  admitted  at  trial  that  he  had violated  the  JPMorgan  and 
           Perella  codes  of  conduct  by  disclosing  confidential  client 
           information. Surprisingly, this does not seem to be of great concern 
           to  the  majority  who  observe:  “Although  Sean  knew  that  company 
           policy  forbade  him  from  discussing  confidential  information  with 
           anyone other than his colleagues, he did not abide by that rule.” See 
           Op. at 4 (citation omitted). 
            
        5. Sean testified that immediately after JPMorgan’s compliance officers 
           reached  out  to  him  in  August  2011  to  schedule  an  interview 
           regarding  the  FINRA  list  of  persons  who  suspiciously  traded  in 
           Kendle  stock,  Sean  met  with  his  father  at  the  Yale  Club  and  told 
           Robert that Robert’s name was on the list.  
 
        6. But Sean lied to JPMorgan when he said his father’s name was not 
           on the FINRA list. Sean’s email to JPMorgan, dated August 2, 2011, 
           falsely stated “don’t know anyone [on the list].” Supp. App. 77. At 
           his August 26, 2011 interview with JPMorgan’s compliance officers 
           about the FINRA list, Sean lied again when he denied that his father 
           could have gotten information from him regarding Kendle. Id; see p. 
           11 infra. After the interview, Sean “called [his] dad and let him know 
           that the investigation had been concluded. I told him to never do that 
           again, and he promised that he would not.” Tr. 1237.  
     
        7. Sean  admitted  that  apart  from  discussing  the  names  of  companies 
           involved  in  mergers  and  acquisitions  he  was  working  on,  he  also 

                                            12
               provided  his  father  with  details  about  the  timing  of  public 
               announcements related to those deals. Id. at 1188 (Defense counsel: 
               “And did you ever tell your father anything about the timing of the 
               Kendle  deal?”  Sean:  “Only  that  the  expected  or  targeted 
               announcement  [of  Kendle’s  acquisition]  date  conflicted  with  our 
               wedding.” Defense Counsel: “So you did talk to him about the timing.” 
               Sean: “Yes.”) (emphasis added).   
         
            8. At  his  guilty  plea  on  August  12,  2015,  Robert  stated:  “I  obtained 
               material, nonpublic information about a number of securities from 
               my  son,  who  I  understand  had  access  to  this  information  in  the 
               course  of  his  job.  For  certain  of  these  securities,  I  provided  the 
               information  to  another  individual,  Rick  Cunniffe,  so  that  he  could 
               trade in these securities and share trading profits with me.” S.D.N.Y. 
               Dkt. 33. 
 
            9. At  Sean’s  trial,  the  Government  introduced  into  evidence  the 
               following  April  16,  2016  recorded  conversation  between  Robert 
               Stewart and cooperator Richard Cunniffe: 
     
                     Cunniffe:  Did  Sean,  uh  did  Sean  do  this  [provide  inside 
                     information] out of the goodness and kindness of his heart 
                     for you? 
                     Robert: No, you know what? I think he gets angry at times. 
                     Angry at the  industry. 
                     Cunniffe: Oh, yeah? 
                     Robert: And it was only . . . I think it was only three—three 
                     times.  He  has  actually  told  me  some  other  ones  and  I  just 
                     discounted them and just sa[id] that you know what, I don’t 
                     want to know about it[.]  App. 678‐79.6 
                      
                      
                        

6      See also p. 6 supra where Robert, in his post arrest statements, also attributes 
Sean’s disclosures of inside information to Sean’s drinking problem; Sean’s divorce; 
Sean’s bragging; and Sean’s lack of awareness.  
                                                13
    B. Sean’s Full Awareness of the Requirement of Confidentiality 
 
        10. Sean went to work at JPMorgan after he graduated from Yale in 2003. 
           He started as an analyst in the mergers and acquisitions group. In 
           2006,  he  was  promoted  to  “associate.”  Tr.  133.  In  2010,  he  was 
           promoted to “vice president.” Id. at 1135. Sean testified that he “knew 
           everything  that  was  going  on”  when  working  on  a  “particular 
           transaction,” id. at 1334, and that the majority of the deals he worked 
           on involved public companies. Id. at 1136. 
     
        11. Sean  testified  that  he  knew  that  “confidentiality  was  the  bedrock 
           principle of [his] job.” Id. at 1359 (emphasis added). He understood 
           that  “we  were  not  expected  to  talk  about  confidential  information 
           with anyone not involved in a particular deal team.” Id. at 1188. Sean 
           testified  that  he  received  “extensive”  compliance  training  at 
           JPMorgan, id. at 1188, i.e., at least once a year from 2003 to 2011. Sean 
           also  testified  that  he  also  “underwent  new  employee  compliance 
           training” when he joined Perella in October of 2011. Id. at 1358. 
     
        12. Sean admitted at trial that he lied when he affirmed to JPMorgan on 
           July 26, 2011 that he was “in compliance with [JPMorgan’s] code of 
           conduct,” because he had disclosed confidential information about 
           JPMorgan’s clients, including Kendle, to his parents and his wife. Id. 
           at 1356‐58. 
     
        13. Sean also admitted at trial that he disclosed confidential information 
           to  his  father  about  the  Lincare,  CareFusion,  and  Gen‐Probe  deals 
           which he either learned about or worked on at Perella, id. at 1252; 
           and  that  he  lied  to  Perella  when  he  “affirmed  that  [he]  was  in 
           compliance with [its] confidentiality policies.” Id. at 1360. 
 
        14. At Sean’s trial, the Government presented as an exhibit JPMorgan’s 
           Code  of  Conduct  which  states:  “Do  not  disclose  confidential 
           information to anyone outside the firm unless you are authorized to 
           do  so.  Where  such  disclosure  is  authorized,  the  confidentiality  or 



                                           14
           privacy  agreement  may  be  required.  Check  with  the  legal  and 
           compliance department.” Id. at 1357.  
     
        15. The Government also presented as an exhibit at Sean’s trial Perella’s 
           written policy on confidential information which states: “Existing or 
           potential  client  or  investor  information,  information  about  the 
           existence of or the potential for a client, client assignment, investor 
           or investment should be considered confidential information. . . . You 
           may not disclose confidential information to any person outside the 
           firm, including family members, except as required in the performance 
           of the firm’s business activities.” Id. at 1359‐60 (emphasis added). 
 
    C. Sean’s Lies During the FINRA and SEC Investigations  
     
      16. Sean  learned  of  a  FINRA  inquiry  into  suspicious  Kendle  stock 
          trading on May 25, 2011, when he was forwarded an email from a 
          colleague. The Government presented phone records at Sean’s trial 
          showing that Sean spoke to Robert that same day and many more 
          times in the days and weeks shortly afterward. Supp. App. 16‐28; see 
          also pp. 1‐2 supra. 
           
      17. The  Government  presented  at  trial  an  August  2,  2011  email  from 
          JPMorgan to Sean and other JPMorgan employees which contained 
          a list of names of persons who traded in Kendle stock (provided to 
          JPMorgan  by  FINRA).  JPMorgan  requested  that  its  employees 
          review the list to see if there were any familiar names on it so that 
          JPMorgan  could  notify  FINRA.  The  list  included  “Robert  Stewart.” 
          Supp.  App.  99.  Sean  testified  that  he  knew  that  the  purpose  of  a 
          FINRA cross check was to “look out for potential insider trading.” 
          Tr. 1151. 
     
          Sean’s response email to JPMorgan, also dated August 2, 2011, stated 
          “don’t know anyone [on the list].” Supp. App. 77. Sean testified that 
          he  lied  to  JPMorgan  about  the  FINRA  list  because,  as  noted,  he 
          “knew  it  would  be  potentially  damaging  for  my  prospects  at  the 
          time. I had worked extremely hard to get to the position I was in at 

                                          15
           that  point,  and  I  thought  anything  might  potentially  derail  my 
           future.” Tr. 1236 (emphasis added).  
 

        18. JPMorgan’s compliance officer, Ryan Hickey, testified at Sean’s trial 
           that  after  Sean  denied  knowing  anyone  on  the  FINRA  list  (that 
           included his father’s name), and after a FINRA examiner followed 
           up with Hickey by asking to see Sean’s response, JPMorgan, in turn, 
           asked  Sean  about  the  list  a  second  time.  Following  the  second 
           inquiry,  Sean  admitted  to  JPMorgan  that  his  father’s  name  was, 
           indeed, on the FINRA list.  
 
        19. JPMorgan’s compliance officer also testified that Sean told him that 
           he (Sean) had “no work discussions” with his father. Tr. 902, 1338. 
     
        20. Sean testified that, at his August 26, 2011 meeting with JPMorgan’s 
           compliance  officials  about  the  FINRA  list,  he  also  lied  about  his 
           father’s trading: “I lied. I told them that there was no way that my 
           dad  could  have  gotten  that  information  from  me  regarding  the 
           purchase of Kendle.” Id. at 1236‐37. 
 
        21. An SEC investigator, Michael Watson, testified at Sean’s trial that in 
           May  2013  he  interviewed  Robert  about  his  2011  Kendle  trading. 
           Robert told Watson that his Kendle trades had been based on his own 
           research, and that “he did not talk to his son about any work‐related 
           matters.” Id. at 217.  
 
        22. Sean  testified  that  his  father  “lied  about  [his  and  Sean’s]  conduct 
           when he spoke to the SEC.” Sean said that Robert “protected [Sean] the 
           same way [Sean] had protected him.” Id. at 1350 (emphasis added); see 
           also p. 1 n.1 supra. 
 
    D. Robert Stewart and His Associates’ Unlawful Trades 
 
        23. Robert  Stewart,  Richard  Cunniffe,  and  Mark  Boccia  (“Boccia”) 
           traded securities and profited from the inside information provided 

                                             16
            by Sean. They engaged in trades in Kendle, KCI, Lincare, Carefusion 
            and Gen‐Probe.  
             
        24. The Government presented trading records at trial that showed that 
            – even after their Kendle trades – Robert Stewart and his associates 
            continued to make trades in companies during the time periods that 
            Sean  was  working  on  deals  involving  those  same  companies, 
            namely, KCI, Lincare, CareFusion Corp., and Gen‐Probe. See ¶¶ 28‐
            37 infra. These records corroborated testimony from Robert Stewart’s 
            associates that Robert was passing along insider stock tips to them 
            from Sean. See, e.g., Tr. 531, 775; Supp. App. 30, 32; see also ¶¶ 28‐37 
            infra. 
 
        25. At his guilty plea on May 15, 2015, Richard Cunniffe admitted that 
           he  had  unlawfully  traded  in  stock  options  of  KCI,  Gen‐Probe, 
           Lincare, and Carefusion, based upon insider information he received 
           from Robert. Cunniffe agreed to cooperate with the Government and 
           to record conversations with Robert. Tr. 625. Cunniffe testified that 
           Robert  told  him  that  “it  was  [Sean]  who  was  giving  [Robert]  the 
           information  on  the  stocks[.]”  Tr.  733  (emphasis  added);  623‐624 
           (Cunniffe:  “He  told  me  that  his  son  Sean  had  given  him  the 
           information.”).  
     
           Cunniffe  also  testified  that  when  Robert  told  him  he  was  getting 
           information from Sean, Cunniffe told Robert that he “didn’t want to 
           know anything about it[.] I wanted to keep as much distance from 
           any  knowledge  of  the  information.  I  knew  [Robert]  was  an 
           accountant and a CFO of some firms in the past[.] . . . I wanted to 
           keep as much distance as possible.” Id. at 662. 
     
        26. At  Sean’s  trial,  the  Government  questioned  Cunniffe  as  follows: 
           Government  Attorney:  “Do  you  know  why  [Robert]  asked  you  to 
           make those trades in your account as opposed to his account?” Id. at 
           623.  Cunniffe  replied:  “I  had asked  him why  he  didn’t  do  it  in  his 
           own account, and he had mentioned that he was too close to the source.” 
           Id. (emphasis added). 

                                            17
 
        27. Mark  Boccia  testified  at  Sean’s  trial  that  Robert  had  asked  him  to 
           purchase Kendle stock options on Robert’s behalf in 2011. As noted, 
           Kendle  was  a  company  which  Sean  was  advising  in  confidential 
           acquisition negotiations.  
 
    E. Additional Trades Based on Inside Information 
     
        28. Cunniffe  testified  that  in  or  about  March  2012,  when  Sean  was 
           representing Hologic, Inc. in negotiations towards an acquisition of 
           Gen‐Probe,  Robert  told  Cunniffe  that  he  “should  take  a  look  at 
           GPRO, the ticker symbol for Gen‐Probe” because it was “going to be 
           a  takeover  target.”  Tr.  711‐12.  Cunniffe  purchased  Gen‐Probe  call 
           options  and  made  $181,000  in  profits  which  he  split  with  Robert. 
           Supp. App. 29. 
     
        29. Boccia  and  Cunniffe  each testified  that  in  or  about  the  summer  of 
           2013, when JPMorgan was representing KCI (Kinetic Concepts, Inc.) 
           in  negotiations  concerning  KCI’s  acquisition  by  Apax  Partners, 
           Robert asked them to purchase KCI call options on his behalf. Tr. 368‐
           69 (Government Attorney: “What prompted you to buy KCI on April 
           5th?” Boccia: “Bob came to me and says, Mark, I’ve got another stock 
           I just want to get a few units in, can you buy them for me, I think it’s 
           going to be another short‐term thing. So I bought them.”); id. at 645 
           (Cunniffe: “Bob said he was interested in buying some call options, 
           and I asked him at what strike [price] and at what maturity date he 
           wanted to make the purchase.”). 
 
        30. Cunniffe testified that in or about June 2012 (which was soon after 
           Sean  had  learned  that  Linde  AG  was  seeking  to  acquire  Lincare, 
           Supp. App. 54, Robert told Cunniffe that “he had received another 
           tip and that [Cunniffe] should look at LNCR, which is Lincare.” Tr. 
           725. Cunniffe invested in Lincare stock, and thereafter, split profits 
           of approximately $414,000 with Robert.  
     



                                             18
        31. Cunniffe  testified  that  in  the  summer  of  2014  (when  Sean  was 
           representing  Carefusion  in  negotiations  concerning  Carefusion’s 
           acquisition by Becton, Dickinson & Co.), Robert told Cunniffe that 
           “he should take a  look at CFN [i.e., Carefusion].” Id. at 755. Cunniffe 
           then  made  trades  in  Carefusion  stock  options  which  generated 
           approximately $444,000 in profit. Supp. App. 32. He split the profit 
           with Robert.  
 
        32. The Government presented at trial Robert Stewart’s trading records 
           which  show  that  he  traded  in  Kendle  stock  from  February  2011 
           through May 2011. App. 588. At the time, Sean was working on the 
           Kendle  acquisition  deal  at  JPMorgan.  The  Government  presented 
           Boccia’s trading records which show that he traded in Kendle stock 
           options during the same time period. Supp. App. 37‐38. 
     
        33. The Kendle stock options which Boccia purchased had strike prices 
           timed  throughout  May  2011  (the  same  month  in  which  Kendle’s 
           acquisition was announced). Kendle’s stock price was then at a high 
           point. See Tr. 367‐77 (Government Attorney: “Why did you sell all of 
           your Kendle holdings on May 5th?” Boccia: “Because Bob had said 
           to me, hey, Mark, I think I want to get out of the options, I don’t think 
           it’s going to go any higher.”). 
     
        34. The  Government  presented  trading  records  which  show  that  both 
           Boccia  and  Cunniffe  traded  in  KCI  stock  options  from  February 
           through July 2011. Supp. App. 37‐41. This was the time period that 
           JPMorgan was representing KCI in its acquisition negotiations.  
     
        35. The  Government  presented  trading  records  which  show  that 
           Cunniffe traded in Gen‐Probe options in April and May 2012. Supp. 
           App. 42. This was the time period that Sean was working on the Gen‐
           Probe acquisition deal at Perella.  
 
        36. The Government presented emails which show that Sean received an 
           update about the Lincare acquisition by Linde AG on June 12, 2012. 


                                          19
            Supp. App. 42‐45. Cunniffe testified that he purchased Lincare stock 
            options at the end of June 2012 after getting a tip from Robert.  
 
          37. The  Government  presented  trading  records  which  show  that 
            Cunniffe  traded  in  Carefusion  stock  options  from  September 
            through October 2014. Supp. App. 32‐34. This was a few months after 
            Sean worked on the Carefusion acquisition deal at Perella.  
 
      Paragraphs 1‐37 above clearly demonstrate the overwhelming strength of 

the Government’s case against Sean. And, these paragraphs do not include the 

silver platter statement. The point is that even without the silver platter 

statement, the Government would have presented powerful evidence of Sean’s 

intent to commit insider trading and benefit his father. See ¶¶ 28‐37. The silver 

platter statement made the Government’s case even stronger, i.e., adding 

incrementally to the overwhelming evidence of Sean’s guilt. The evidence 

renders harmless any error by the district court in excluding the post arrest 

statements.  

      Respectfully, I believe the majority errs in vacating Sean’s conviction and 

ordering a new trial. 

       




                                         20